Citation Nr: 1417041	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-29 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety.  


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The issue of entitlement to service connection for an acquired disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, is remanded to the RO via the Appeals Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD because the evidence did not show an inservice stressor, and there was no medical evidence showing a current diagnosis of PTSD.  The Veteran did not perfect an appeal as to that determination.  

2.  Evidence associated with the claims file since the January 2008 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  


CONCLUSION OF LAW

New and material evidence has been submitted since the January 2008 rating decision, and the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from March 1966 to March 1968.  In August 2007, he submitted a claim of entitlement to service connection for PTSD.  The claim was denied in a January 2008 rating decision.  Although he was provided notice of this decision, the Veteran did not perfect an appeal.  Accordingly, the January 2008 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).  

In September 2010, the Veteran submitted a claim to reopen the issue of entitlement to service connection for PTSD, which was denied in a May 2011 rating decision.  Thereafter, the Veteran perfected an appeal.  His claim has been certified to the Board for appellate review.  

The Veteran's claim on appeal was initially characterized as a claim of entitlement to service connection for PTSD.  A claim is not limited to the diagnosis identified by the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  Id.  A review of the claims file shows that the Veteran has been variously diagnosed as having depressive disorder and anxiety disorder.  The Board therefore finds that the Veteran's claim to reopen is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as well as the depression and anxiety otherwise shown in the medical records.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for PTSD, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

At the time of the January 2008 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and identified private treatment records.  

Evidence associated with the claims file since the January 2008 rating decision includes lay statements, ongoing VA and non-VA treatment records, and a VA examination report, noting that the Veteran does not have a current diagnosis of PTSD.  Additionally, the Veteran has submitted a letter from his treating physician, Dr. L.H., indicating a diagnosis of PTSD, which was linked to his service in Vietnam.  The evidence received is "new" in the sense that it was not previously before agency decision makers.  This evidence is "material," as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder.  Accordingly, the criteria for reopening the claim of entitlement to service connection for a psychiatric have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is reopened and, to this extent only, the appeal is granted.


REMAND

In February 2011, the Veteran underwent a VA examination.  Following a mental status examination, the VA examiner listed diagnosis of "marijuana dependence" and "alcohol dependence, sustained full remission."  The examiner also noted "r/o substance induced anxiety disorder" and "r/o anxiety disorder NOS."  The VA examiner further determined that the Veteran did not currently meet the diagnostic criteria for a diagnosis of PTSD.  In reaching this conclusion, the examiner noted that a review of the claims folder revealed that the Veteran had a questionable diagnosis of PTSD from prior treatment reports, and that it was difficult to assess the Veteran's claim for PTSD given the fact that he was actively using marijuana.  The examiner noted that future assessment after the Veteran achieved a significant period of abstinence was warranted to clarify the source of his reported symptoms.     

While the VA examiner provided medical opinions addressing the disorders found during the February 2011 VA examination, the VA examiner failed to adequately discuss prior psychiatric diagnoses noted during the course of the appeal.  Moreover, no medical opinion was provided as to whether any of the prior diagnoses given during the course of this appeal, including anxiety disorder and depressive disorder, were incurred or aggravated during the Veteran's military service.  Thus, the VA examination failed to adequately address all the psychiatric disabilities.  Finally, the VA examiner failed to address Dr. L.H's opinion finding that a causal connection between the Veteran's PTSD and his active service.  For these reasons, the February 2011 VA examination report is inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  This matter must be remanded in order to afford the Veteran a new VA examination.    

Moreover, during a hearing in September 2013, the Veteran testified that he recently received medical treatment for his psychiatric disorders at Syracuse VA Hospital, Tampa VA Hospital, and New Port Richey Outpatient Clinic.  As evidence of record only includes VA treatment records dated up to August 2012, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to service connection for a psychiatric disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain all pertinent VA records subsequent to August 2012, to include records from Syracuse VA hospital, Tampa VA Hospital, and New Port Richie Outpatient Treatment Clinic.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. The Veteran must be afforded a VA examination to determine whether any currently or previously psychiatric disorder, to include PTSD, depression, and anxiety, is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, and consideration of the September 2010 private opinion related to the connection between PTSD and his military service, the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder, to include PTSD, depression, and anxiety, was caused or aggravated by his military service. 

A complete rationale for all opinions must be provided. If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. The report prepared must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5. Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issue on appeal.  If the benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


